       Case 3:21-cr-00660-GPC Document 38 Filed 06/02/21 PageID.269 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Criminal Case No. 21CR0660-GPC

12                                Plaintiff,           ORDER

13                           V.

14    Michael James Stevens,

15                                Defendant.

16

17          No objections having been filed, IT IS ORDERED that the Findings and Recommendation of
18   the Magistrate Judge are adopted and this Court accepts Defendant’s PLEA OF GUILTY to Count(s)
19   1 of the Information.
20

21    Dated: June 2, 2021
                                                  _____________________________
22                                                HON. GONZALO P. CURIEL
                                                  United States District Judge
23

24

25

26

27

28
